DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Response of 7 April 2021 has been entered.
Claims 24-32 are currently pending and are considered here.

Withdrawn Objections/Rejections
The objection to claim 29 is withdrawn in view of the amendment of said claim in the Response of 7 April 2021.
The rejection of claims 24, 25 and 28-32 on the ground of nonstatutory double patenting over U.S. Patent No. 10072281 is withdrawn in view of the Terminal Disclaimer filed 7 April 2021.  The terminal disclaimer filed on 7 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10072281 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The obviousness type double patenting rejection over US Patent No. 9121005 is maintained for the reasons below.

Response to Arguments
Applicant's arguments filed 7 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that the obviousness type double patenting rejection over US Patent No. 9121005 should be withdrawn because the instant claims are covered by the safe harbor divisional application…” (underlining added).  The application must be labeled a divisional and not a continuation or continuation-in-part.  Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008); Amgen Inc. v. Hoffman-La Roche Ltd, 580 F.3d 1340 (Fed. Cir. 2009).  The instant application is a continuation of App. No. 14/828,956, and thus does not have the requisite divisional filing status with respect to App. No. 12/740,746 (US Patent No. 9121005) to qualify for safe harbor protection.  Moreover, the safe harbor provision only applies where the claims under examination are consonant in scope with those that were subject to restriction (see MPEP 804.01).  The instant claims are materially different than the corresponding restricted claims (claims 44-48 of App. No. 12/740,746), such that the instant claims are independent and/or distinct from claims 44-48 and would have been restrictable therefrom if presented in the original application.  For example, the instant claims and claims 44-48 of App. No. 12/740,746 are independent or distinct, each from the other because the inventions are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the instantly claimed combination does not require the particulars of the subcombination of claims 44-48 of App. No. 12/740,746 because the instant claims do not require the particulars of claims 44-48, including .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 25 and 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10072281 and claims 1-22 of U.S. Patent No. 9121005, each in view of US Patent No. 3796638 and US Patent No. 3830701.  The claims of the ‘281 and ‘005 Patents teach a method of transferring a microbial sample from a magnetic bead having a surface roughness, diameter and density as recited in claims 24 and 32 to a carrier using one or more magnets to control the motion of the particle over the carrier.  The ‘638 Patent teaches using a similar magnetic sphericle bead to transfer a liquid microbial sample from a first carrier/tube onto a solid second carrier by magnetically rolling the bead over the surface (‘638 Patent, col. 1-2), and the ‘701 Patent teaches magnetically rolling a bead through a first solid carrier portion containing inoculum to a second solid carrier portion containing medium (Fig. 9 and related text).  Thus, it would have been obvious to use the .

Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claims are distinguishable from the prior art and would be allowable upon addressing the double patenting rejections and the claim objection above.  The closest prior art is described below:
US Patent No. 3,623,958 to Fitzgerald (cited in IDS of 11 Jan. 2018) teaches inoculating a solid culture medium such as agar using a magnet to roll a magnetic ball (e.g., a steel ball having a diameterof about 2-4 mm) coated with a microorganism over the medium surface. Similar methods using magnetic balls/beads are taught in US Patent Nos. 3,830,701 to Stussman et al. (cited in IDS of 11 Jan. 2018), 3,660,243 to Young (cited in IDS of 11 Jan. 2018), 3,796,638 to Guigan (cited in IDS of 11 Jan. 2018), and US20060211080 to Frost et al. (cited in IDS of 11 Jan. 2018).  US Patent No. 3,769,171 to Grimes (cited in IDS of 11 Jan. 2018) teaches use of a roller to inoculate microorganisms onto a medium, and further teaches that the transfer is enhanced if the roller is roughened to a degree or ribbed, e.g., via a plurality of ridges or indentations 33.  However, Grimes does not teach any range of surface roughness nor the effect of roughness in the context of a composite magnetic particle.  Moreover, prior art such as Rodriguez et al., Journal of food protection 70.6 (2007): 1423-1428, teaches that differences in surface 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657